Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 USC 103 as being unpatentable over Matsuda et al (JP2004095860 A) in view of Cai et al (US 20160141102).
Regarding to claim 1, Matsuda et al discloses the device as shown on Figures 1-3 comprising:
- an element body (10, 28, 30) including a plurality of laminated insulator layers (12-5, 12-6); and  
-5a coil (16-2) disposed in the element body, wherein the coil includes a first coil conductor (16-1) having a first inner diameter, a second coil conductor (16-2) having a second inner diameter smaller than the first inner diameter and being adjacent to the first coil 10conductor (16-1) in a direction in which the plurality of insulator layers are laminated, 
          Matsuda et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-a connection conductor connecting the first coil conductor and the second coil conductor and having a shape along the first coil conductor and the second coil conductor as called for in claim 1.  
          Nevertheless,  Cai et al  suggests to employ the external connectors (L1, L2) having the shape along the conductors as shown on Figure 4 for optimizing the size of the chip inductor, see the Advantage
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the external conductor as suggested by Cai in the device of Matsuda et al for the purpose of optimizing the physical size of the chip coil.
Regarding to claim 2,  wherein the coil of Matsuda et al includes a plurality of the first coil conductors, a plurality of the second coil conductors, and a plurality of the connection conductors, 20the plurality of first coil conductors and the plurality of second coil conductors are alternately disposed in the direction in which the plurality of insulator layers are laminated, and the plurality of connection conductors do not overlap each other when viewed from the direction in which the plurality of insulator 25layers are laminated, see Figures 1-2.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842